Citation Nr: 9904432	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-47 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for blurry vision and 
excessive tearing due to an undiagnosed illness.  

2.  Entitlement to service connection for aching in the bones 
due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to March 
1995, including service in Southwest Asia from August 30, 
1990, to March 30, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  A hearing was held at the RO in August 1998 
before the undersigned Board Member.  A transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  It is not shown that the veteran currently manifests 
impaired (blurry) vision due to an undiagnosed illness.  

3.  It is not shown that the veteran has excessive tearing 
due to an undiagnosed illness.  

4.  Objective indications of aching in the bones due to an 
undiagnosed illness are not shown; the veteran's complaints 
of joint pain in service are attributable to diagnosable 
causes and are not shown to be due to an undiagnosed illness.  



CONCLUSIONS OF LAW

1.  Service connection for blurry vision and excessive 
tearing due to an undiagnosed illness is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.317 (1998).  

2.  Service connection for aching in the bones due to an 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.317 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted where a Persian Gulf 
veteran exhibits objective indications of chronic disability 
resulting from undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001.  
38 U.S.C.A. § 1117(a); 38 C.F.R. § 3.317(a).  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months, including illnesses that exhibit 
intermittent episodes of improvement and worsening.  
38 C.F.R. § 3.317(a)(3).  The six-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.  For purposes of § 
3.317, "objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  

A.  Blurry Vision and Excessive Tearing

The service medical records are mostly negative for 
complaints or findings of blurry vision, impaired visual 
acuity or excessive tearing of the eyes.  Although the 
veteran was seen at a service clinic in August 1977 for 
complaints of burning and swelling of his eyes after eating 
shrimp, and although his eyes were markedly edematous, these 
problems were attributed to an allergic reaction.  An eye 
examination in November 1992 found some impairment of 
accommodation and incipient presbyopia, but uncorrected 
distant visual acuity throughout service was 20/20, 
bilaterally, although the veteran's uncorrected near vision 
when he was examined for retirement in December 1994 was 
20/25 on the right and 20/30 on the left.  However, this 
finding was consistent with the report of a physical 
examination in May 1993 that showed that the veteran used 
corrective lenses for reading, and hence with the presbyopia 
that was initially found in November 1992.  A treatment 
record dated in March 1995, while the veteran was still on 
active duty, includes a complaint of blurry vision, but a 
chronic eye disorder was not diagnosed.  Rather, it was 
reported that the veteran had multiple somatic complaints 
since his return from the (Persian) Gulf.  

The veteran complained of excessive tearing of his eyes when 
he was seen at a VA outpatient clinic in April 1995.  He also 
complained of blurred vision and excessive tearing when he 
was examined by VA in August 1995, but an eye examination at 
that time was essentially negative, culminating in a 
diagnosis only of mild blepharitis.  The veteran did not give 
a history of head or eye injury.  When he was examined by VA 
in September 1996, his uncorrected distant visual acuity was 
20/20, bilaterally.  His visual acuity was "less than 20/40 
on the left side, 20/25 on the right with near card 
examination without corrective lens."  

The RO in August 1996 granted service connection for 
blepharitis and rated the disorder noncompensably disabling 
under Diagnostic Code 6018, effective from separation.  
However, service connection for blurred vision due to an 
undiagnosed illness was denied because a recent VA 
ophthalmologic examination demonstrated normal vision of 
20/20, bilaterally.  

The veteran's best corrected visual acuity "without 
glasses" on VA eye examination in August 1997 was 20/20, 
bilaterally.  His intraocular pressures were "high normal" 
at 21 and 19.  His pupillary examination was within normal 
limits.  His anterior slit lamp examination was clear, and 
there was no evidence of cataract.  His dilated fundus 
examination was within normal limits with pink and healthy 
optic nerves, with a cup to disc ratio of 0.25.  The 
veteran's Goldmann visual field examination was also within 
normal limits.  The diagnostic impressions were presbyopia 
and ocular hypertension.  Reading glasses were recommended.  

The veteran again complained of excessive tearing of the 
eyes, of about two years' duration, when he was examined by 
VA in September 1997.  He complained that the problem grew 
worse as the day wore on and that by about 5 p.m., he 
experienced difficulty reading numbers.  The examiner noted 
the appearance of more tears than normally seen, but there 
was no conjunctivitis.  The diagnoses included excessive 
tearing of the eyes.  A definitive cause for the excessive 
tearing was not indicated.  

The veteran testified before a hearing officer at the RO in 
May 1996, and before the undersigned Board member in August 
1998, that he continued to experience excessive watering of 
the eyes that caused his vision to blur and that this was 
particularly a problem at night.  Blepharitis, for which 
service connection has been established, could cause 
excessive tearing, while presbyopia can affect visual acuity.  
While the veteran's excessive tearing has not been directly 
attributed to his service-connected blepharitis, it is a 
reasonable inference that the tearing derives from that 
diagnosed, ratable disorder.  Moreover, the record 
demonstrates that the veteran's distant visual acuity has 
been unaffected by these complaints.  Presbyopia is, in any 
case, a developmental abnormality and not a disability under 
the law providing for VA compensation benefits.  38 C.F.R. 
§ 3.303(c).  The best distant vision obtainable after best 
correction by glasses is the basis for rating visual 
impairment.  38 C.F.R. § 4.75 (1998).  In order for a 
compensable evaluation to be warranted under the rating 
schedule, however, visual acuity must be reduced to 20/40 in 
one eye and to 20/50 in the other.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079.  Such an impairment in visual acuity is 
not shown in this case.  There is therefore no basis for 
presumptive service connection on a Persian Gulf basis due to 
impaired visual acuity (blurry vision).  

B.  Aching in the Bones

The veteran's initial claim for service connection for aching 
in the bones due to an undiagnosed illness was received in 
July 1995.  The service medical records are negative for 
complaints or findings of aching in the bones as a systemic 
illness, separate and distinct from acute injuries to the 
joints or muscles.  The veteran was seen at a service 
dispensary on a number of occasions during service for acute 
injuries, such as that to the shoulder, or for muscle strain, 
such as that affecting the low back or right hamstring, but a 
generalized aching in the bones was not shown.  His 
complaints of left shoulder tenderness were attributed to 
impingement syndrome, and X-rays of the shoulder in November 
1994 visualized evidence of a left shoulder separation and 
calcifications of the coracoclavicular ligaments which 
extended inferiorly to the clavicle.  (Service medical record 
entries show that the veteran sustained a left 
acromioclavicular separation after a fall while practicing 
hand-to-hand combat in July 1984.)  Complaints of paresthesia 
in both upper extremities were attributed, following 
electromyography (EMG) in March 1995, to median neuropathy 
(carpal tunnel syndrome) at both wrists, worse on the left 
than the right.  

In April 1995, the veteran was seen at a VA outpatient 
clinic, where his complaints included constant pain in his 
left shoulder and limited use of his left arm.  A number of 
special examinations were planned because of his complaints, 
which he attributed to his service in the Persian Gulf.  On a 
VA Persian Gulf protocol examination in June 1995, the 
veteran complained of limitation of motion of his left 
shoulder and of numbness in his upper and lower extremities.  
However, an examination of his extremities was normal.  When 
the veteran was examined by VA in August 1995, he indicated 
that his complaints of aching were localized to his shoulders 
and knees.  The diagnoses included left shoulder syndrome 
with history of acromioclavicular separation of the left 
shoulder with residuals.  In testimony before a hearing 
officer at the RO in May 1996, the veteran described pain in 
the joints as well as the bones but did not specify the areas 
of pain, except to indicate continuing pain in the shoulder.  
On VA examination in September 1996, the veteran's orthopedic 
complaints were again localized to his left shoulder; the 
diagnosis with respect to the left shoulder was essentially 
unchanged.  

On VA examination in September 1997, the veteran complained 
of pain and limitation of motion in the left shoulder as a 
result of a shoulder separation in service.  He also 
complained of bilateral carpal tunnel syndrome beginning in 
1991 that had resulted in pain in both hands, especially on 
the left.  Laboratory values revealed a rheumatoid factor 
that was within normal limits.  X-rays of the left shoulder 
revealed minimal degenerative changes of the 
acromioclavicular joint.  The pertinent diagnoses were left 
shoulder dislocation in 1978 with residual limitation of 
motion and pain, and bilateral carpal tunnel syndrome.  

The Board observes that service connection is in effect for 
chronic acromioclavicular separation of the left (minor) 
shoulder, which has been rated 20 percent disabling since 
separation.  The rating assigned for the shoulder disorder 
contemplates any problem of pain or aching pain in that 
joint.  Service connection has also been granted for, among 
other things, distal median neuropathy of the each upper 
extremity and for neuralgia of each lower extremity.  

Service connection is not warranted for disability resulting 
from an undiagnosed illness where there is affirmative 
evidence that the claimed disability was unrelated to service 
in the Persian Gulf, 38 C.F.R. § 3.317(c), or where the 
disability is attributable to a known clinical diagnosis.  38 
C.F.R. § 3.317(a)(1)(ii).  The veteran's complaints of knee 
pain during service were attributed to a right hamstring pull 
and bilateral retropatellar pain syndrome, and his back 
discomfort was diagnosed as lumbosacral strain.  When the 
veteran was examined by VA in August 1995, there was some 
question of knee discomfort of uncertain etiology, with knee 
strain suspected, but actual clinical examination revealed no 
erythema, swelling, or tenderness on palpation of the 
shoulders, knees or other joints.  All other joints, the 
examiner stated, appeared normal.  Indeed, the assessment 
indicated that a right hamstring tear, right ankle sprain, 
and lumbosacral strain had all resolved, leaving no residual 
disability.  The examiner commented that he found no evidence 
of systemic disease on examining the veteran.  A VA 
psychiatric examination in September 1997 did not diagnose 
aching bones on Axis III, nor was a psychiatric disability 
diagnosed on Axis I, thus indicating that the veteran's 
complaints of aching bones were not a sign or symptom of, or 
associated with psychiatric abnormality.  

The veteran testified in August 1998 that he had aches in his 
legs and back and that the aching was generalized and all 
over his body.  On a scale of one to 10, the veteran 
estimated the pain to be a constant seven.  The veteran 
testified that he was taking only Motrin currently.  He 
reported that the aching began after his return from the 
Persian Gulf and that the conditions for which service 
connection had been granted did not represent the aching that 
he experienced.  

Although it is undisputed that the veteran has experienced on 
different occasions joint pain, this pain has been attributed 
to organic causes that are diagnosable disorders and not to 
an undiagnosed illness related to involvement in the Persian 
Gulf War.  Indeed, there is no objective indications of 
chronic disability due to aching in the bones, as 
distinguished from the discomfort associated with his 
service-connected orthopedic and neurologic disorders.  It 
bears emphasis that the veteran's complaints of aching in the 
bones, while pertinent to his claim, nevertheless constitute 
subjective complaints that, standing alone, do not satisfy 
the criteria for disability resulting from undiagnosed 
illness.  Objective indications capable of independent 
verification, or objective evidence perceptible to an 
examining physician, must be shown.  38 C.F.R. § 3.317(a)(2).  
This is not to say that the veteran has not experienced some 
form of joint pain; it is only to say that those complaints 
have a basis in diagnosable disabilities, not in undiagnosed 
illness.  

A chronic disability resulting from an undiagnosed illness is 
rated by using the evaluation criteria from the rating 
schedule for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology is 
similar.  38 C.F.R. § 3.317(a)(4).  In effect, such 
disabilities are rated by analogy to disabilities listed in 
the rating schedule.  See 38 C.F.R. § 4.20 (1998).  In this 
case, the RO appears to have considered the veteran's claimed 
disorder to be analogous to fibromyalgia under Diagnostic 
Code 5025, which contemplates widespread musculoskeletal pain 
and tender points, with associated symptoms such as stiffness 
or paresthesia.  However, a compensable evaluation under Code 
5025 requires a showing that continuous pain medication is 
required for control of symptoms.  There is no evidence of 
that in this case, as the Motrin is prescribed for diagnosed 
disorders.  This in turn means that a compensable evaluation 
for aching in the bones due to undiagnosed illness, and hence 
service connection on a presumptive Persian Gulf basis, is 
not warranted.  


ORDER

Service connection for blurry vision and excessive tearing 
due to an undiagnosed illness is denied.  

Service connection for aching in the bones due to an 
undiagnosed illness is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

